Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                April 12, 2021

The Court of Appeals hereby passes the following order:

A21A1135. GERARD PARKS v. WELLS FARGO BANK.

      On December 15, 2020, the trial court granted summary judgment to Wells
Fargo Bank in an action filed by Gerard Parks on the ground that the lawsuit was
barred by the statute of limitations. Parks filed a notice of appeal on February 17,
2021, and Wells Fargo Bank has filed a motion to dismiss the appeal. We lack
jurisdiction.
      A notice of appeal must be filed within 30 days after the entry of the trial
court’s order. OCGA § 5-6-38 (a). The proper and timely filing of a notice of appeal
is an absolute requirement to confer jurisdiction upon this Court. Couch v. United
Paperworkers Intl. Union, 224 Ga. App. 721, 721 (482 SE2d 704) (1997); see
Rowland v. State, 264 Ga. 872, 872 (1) (452 SE2d 756) (1995). Parks filed his notice
of appeal 64 days after the trial court entered the order he wishes to appeal.
      Accordingly, Wells Fargo Bank’s motion to dismiss is hereby GRANTED, and
this appeal is hereby DISMISSED.
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 04/12/2021
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.